02/01/2021
                   IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                   October 15, 2020 Session

                        JEFFERSON COUNTY, TENNESSEE V.
                     WILMOTH FAMILY PROPERTIES, LLC, ET AL.

                  Appeal from the Chancery Court for Jefferson County
                  No. 17-CV-51     Robert E. Lee Davies, Senior Judge1
                         ___________________________________

                              No. E2019-02283-COA-R3-CV
                          ___________________________________

This action concerns the trial court’s dismissal of a complaint for injunctive relief in
which Jefferson County sought to enforce its zoning ordinance as applied to a
commercial wedding event venue operated in a rural residential area. We affirm the trial
court’s holding that the activities are immune from the County’s authority to enforce its
zoning powers by virtue of the agricultural use of the property.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                           Affirmed; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the court, in which KENNY W.
ARMSTRONG, J., joined. THOMAS R. FRIERSON, II, J., not participating.

F. Clinton Little and Eric B. Foust, Knoxville, Tennessee, for the appellant, Jefferson
County, Tennessee.

Benjamin C. Mullins, Knoxville, Tennessee, for the appellees, Wilmoth Family
Properties, LLC, Cedar Pond Farms, Shawn and Priscilla Wilmoth.


                                           OPINION

                                    I.     BACKGROUND

       In 2004, Shawn and Priscilla Wilmoth (collectively “the Wilmoths”) purchased
the property at issue in Jefferson County (“the County”), believing it to be zoned
agricultural, for use as a residence and a farm. The property consists of two tracts, a main
tract with 28.5 acres and a much smaller tract across the road with 1.5 acres. The
       1
           Sitting by Tennessee Supreme Court designation.
property was formally used as a dairy farm and as a slaughterhouse. When the Wilmoths
bought the property, they repaired some existing buildings and built their own residence
and other structures, including a pavilion and a barn for rental use by third parties for
events or overnight stays.

       The Wilmoths purchased the property with the intent of operating a farm. They
immediately applied for and received Greenbelt protection and initially used the property
for hay production and to raise chickens for egg production. The Wilmoths later
discovered that the property was zoned R-1 or rural residential. In 2010, Mr. Wilmoth
applied to the County Zoning Commission to have the property rezoned as agricultural.
His request was denied. Despite the denial, the Wilmoths began renting the farm as an
event venue in 2011, operating under the registered name of Cedar Pond Farms.

      The surrounding neighbors began to complain about the activities on the farm,
namely the increased traffic and noise from the events. In 2016, the County sent notice to
the Wilmoths to stop the use of the property as an event venue, claiming that such
commercial events, specifically weddings, were prohibited by the R-1 zoning regulation.
The Wilmoths did not cease their use of the property as an event venue.

       On May 5, 2017, the County filed a complaint against the Wilmoths and their
company, Wilmoth Family Properties, LLC, and the venue, Cedar Pond Farms. The
County sought a restraining order and an injunction, alleging that the present use of the
property was in violation of the applicable zoning regulations. The parties have at all
times agreed that the rental of the property as an event venue violates the R-1 Zoning
Ordinance at issue in this action. The question has always been whether these activities
are immune from the County’s authority to enforce its zoning powers by virtue of the
agricultural use of the property pursuant to Tennessee Code Annotated section 5-1-
118(b),2 which provides protection from the enforcement of zoning regulations when
“normal agricultural activities” are present on the property.3

       The County filed a motion for summary judgment, in which it sought to enforce
the zoning ordinances with regard to the non-conforming use of the property. The
County claimed that the Wilmoths were “attempting to circumvent [the County’s] zoning
regulations by maintaining a token amount of agricultural activities and/or farm
operations which [had] no connection whatsoever to the commercial event venue use.”
The County asserted that the current use of the property could not be defined as an
agricultural use, thereby removing any protection afforded by statute.


       2
         “Nothing in this part shall be construed as granting counties the power to prohibit or regulate
normal agricultural activities.”
       3
           The Wilmoths also raised a freedom of worship challenge not at issue in this appeal.
                                                   -2-
      The Wilmoths likewise moved for summary judgment, claiming that Cedar Pond
Farms met the statutory definition of a farming operation and was afforded protection
from the suggested zoning regulations pursuant to the definition of agriculture, found at
Tennessee Code Annotated §§ 1-3-105 and 43-1-113, and defined as follows:

      A.    The land, buildings, and machinery used in the commercial
      production of farm products and nursery stock;

      B.    The activity carried on in connection with the commercial
      production of farm products and nursery stock;

      C.   Recreational and educational activities on land used for the
      commercial production of farm products and nursery stock;

      D.    Entertainment activities conducted in conjunction with, but
      secondary to, commercial production of farm products and nursery stock,
      when such activities occur on land used for the commercial production of
      farm products and nursery stock.

      As used in this definition of agriculture, the terms “farm products” means
      forage and sod crops; grains and feed crops; dairy and dairy products;
      poultry and poultry livestock, including breeding and grazing; fruits;
      vegetables; flowers; seeds; grasses; forestry products; fish and other aquatic
      animals used for food, feed, fiber or fur . . .

(Emphasis added.).

       The trial court denied the competing motions for summary judgment, finding that
a question of fact remained concerning whether Cedar Pond Farms was used for the
commercial production of farm products or nursery stock. The court then directed the
parties as follows:

      1.      If Cedar Pond Farms is an active farm being used for the commercial
      production of farm products or nursery stock, then are the events being held
      there such as weddings, political fundraisers, etc. “recreational” as defined
      in the above statute?

      2.     If weddings and other events are not “recreational”, are weddings
      “entertainment” as defined in the above statute?

      3.    If weddings and other events are considered to be “entertainment”,
      then are they being conducted in conjunction with, but secondary to,
      commercial production of farm products or nursery stock?
                                        -3-
       The case proceeded to a hearing, at which Mr. Wilmoth testified in depth
concerning the farming operation in comparison to his use of the property as an event
venue. Mr. Wilmoth testified that they offer the property and related equipment for the
events but that neither he nor anyone in his family is present for or has a part in
conducting the actual events. He claimed that his time is spent tending to the farm and
his various entrepreneurial interests unrelated to this action.

       Following the hearing, the court found that “the use of Cedar Pond Farms as a
wedding venue and other events such as political rallies and birthdays does not fall within
an ordinary meaning of a recreational or educational activity.” The court then offered an
in-depth analysis concerning whether the property was exempt from the zoning
regulations by virtue of its entertainment activities conducted in conjunction with, but
secondary to the farming operation. The court then held as follows:

       The Wilmoths are in fact operating a farm; that they produce crops for
       horses and cattle, that they have livestock for breeding and grazing; and that
       they produce and sell poultry products. From a time and effort perspective,
       wedding events are clearly secondary to the amount of work which the
       Wilmoths put into working their farm. It is true they make more rental
       income from wedding events, but the Court finds this is not determinative.
       As long as the present amount of effort by the Wilmoths continues to be
       dedicated to the production of farm products and nursery stock, they and
       Cedar Pond Farms fall within the definition of agriculture set forth in
       [Sections] 43-1-113 and 1-3-105.

This timely appeal followed the dismissal of the complaint for injunctive relief.


                                      II.    ISSUES

        This case presents the following dispositive issues concerning this court’s review
of the trial court’s dismissal of the complaint for injunctive relief:

       A.    Whether the trial court erred in finding that the Wilmoths are
       commercially producing farm products and nursery stock within the
       meaning of Tennessee Code Annotated § 1-3-105(2)(A) and Tennessee
       Code Annotated § 43-1-113(b).

       B.     Whether the trial court erred in finding that the Wilmoths’ use of
       their property as a commercial venue qualified as “entertainment activities
       conducted in conjunction with, but secondary to, commercial production of
       farm products and nursery stock” within the meaning of Tennessee Code
                                          -4-
       Annotated § 1-3-105(2)(A) and Tennessee Code Annotated § 43-1-113(b).

       C.      Whether farm weddings are best classified as a “recreational”
       activity within the meaning of Tennessee Code Annotated § 1-3-105(2)(A)
       and Tennessee Code Annotated § 43-1-113(b).


                           III.    STANDARD OF REVIEW

       We review a trial court’s findings of fact de novo with a presumption of
correctness unless the preponderance of the evidence is otherwise. Tenn. R. App. P.
13(d); Bogan v. Bogan, 60 S.W.3d 721, 727 (Tenn. 2001). We review questions of law
de novo with no presumption of correctness. Whaley v. Perkins, 197 S.W.3d 665, 670
(Tenn. 2006). To the extent that the issues raised in this appeal require us to interpret and
apply statutes, we note that statutory interpretation is a question of law, which we review
de novo, affording no presumption of correctness to the conclusions of the trial court.
State v. Crank, 468 S.W.3d 15, 21 (Tenn. 2015); In re Baby, 447 S.W.3d 807, 817 (Tenn.
2014); Mansell v. Bridgestone Firestone N. Am. Tire, LLC, 417 S.W.3d 393, 399 (Tenn.
2013) (citing Waters v. Farr, 291 S.W.3d 873, 882 (Tenn. 2009)).

        The principles of statutory interpretation are well established. When reading
“statutory language that is clear and unambiguous, we must apply its plain meaning in its
normal and accepted use, without a forced interpretation that would limit or expand the
statute’s application.” Eastman Chemical Co. v. Johnson, 151 S.W.3d 503, 507 (Tenn.
2004). “[W]e presume that every word in a statute has meaning and purpose and should
be given full effect if the obvious intention of the General Assembly is not violated by so
doing.” SunTrust Bank v. Burke, 491 S.W.3d 693, 695 (Tenn. Ct. App. 2015) (quoting
Lind v. Beaman Dodge, 356 S.W.3d 889, 895 (Tenn. 2011)). “When a statute is clear, we
apply the plain meaning without complicating the task.” In re Baby, 447 S.W.3d at 817.
However, when a statute is ambiguous, “we may reference the broader statutory scheme,
the history of the legislation, or other sources.” Colonial Pipeline Co. v. Morgan, 263
S.W.3d 827, 836 (Tenn. 2008).


                                    IV.    ANALYSIS

                                             A.

       The County asserts that the actual farming activities present in this case do not rise
to the threshold level of commercial production contemplated by the legislature in the
statutory definition of agriculture, thereby removing any agricultural protection from the
applicable zoning statutes. The Wilmoths respond that there is no minimal production

                                            -5-
threshold for a farm to qualify as having a “commercial production.” The court found,
and the record confirms, as follows concerning the agricultural use of the property:

       1.        The Wilmoths have sold or bartered hay produced by their farm.

       2.     Using grant money, the Wilmoths installed fencing and put in
       watering systems for their fescue and cattle.

       3.    The Wilmoths have sold cattle for profit and presently have nine
       cows and a bull on the farm.

       4.      The Wilmoths have consistently had [18] to [22] chickens which
       they have used for egg production. Presently, these eggs[4] are being sold
       to their LLC which operates eateries in Jefferson County and Knoxville.

We, like the trial court, hold that these facts establish that Cedar Pond Farms is engaged
in the commercial production of farm products and nursery stock within the meaning of
the applicable statutes.


                                                B. & C.

        As a threshold issue, the County argues that the trial court erred in applying the
Tennessee Right to Farm Act, codified at Tennessee Code Annotated § 43-26-101, et
seq., in determining that the activities were permitted. “The Tennessee Right to Farm
Act protects farms and farm operations from nuisance claims by creating a rebuttable
presumption that they are not nuisances.” Shore v. Maple Lane Farms, LLC, 411 S.W.3d
405, 418 (Tenn. 2013). Here, the County sought to enjoin the commercial activity as a
violation of the applicable zoning regulations, not to abate a nuisance. The trial court
referenced the Right to Farm Act but ultimately confined its analysis to whether the
activity at issue was immune from the County’s authority to enforce its zoning powers by
virtue of the agricultural use of the property.

       We turn now to whether the use of the property as a commercial event venue
qualifies as “agriculture” within the meaning of the statutes. At trial and now on appeal,
the Wilmoths argue that the weddings qualified as (1) a recreational activity and/or as (2)
an entertainment activity conducted in conjunction with, but secondary to the commercial
production of farm products and nursery stock as permitted by the statutes.

      The trial court held that the use of Cedar Pond Farms as a wedding and event
venue does not fall within an ordinary meaning of a recreational or educational activity as

       4
           In excess of 400 to 600 eggs per month.
                                                     -6-
interpreted by our Supreme Court. See Shore, 411 S.W.3d at 430 (holding that amplified
music concerns did not fall within the “rubric” of agriculture as currently defined by the
legislature). In Shore, the Supreme Court first found as follows:

       [W]e have found nothing that suggests the General Assembly considered
       noise from amplified music concerts held on a farm to necessarily have a
       connection with producing farm products. Nor have we found any basis to
       conclude that the General Assembly considered music concerts to be some
       sort of farm operation. The plain language of the Tennessee Right to Farm
       Act reflects a close connection between producing farm products and the
       conditions or activities shielded by the Act. Accordingly, we decline to
       give the same broad interpretation to the Tennessee Right to Farm Act that
       was given by the courts below.

Id. at 423-24. The Court then considered whether the activities at Maple Lane Farms
qualified as agriculture within the meaning of Section 43-1-113(b)(1)(C) and related
statutes. The court noted that not all activities that qualify as agritourism activities for
purposes of liability limitations will qualify as agriculture for the purpose of exemption
from zoning limitations. Id. at 429. The court held that the activities at issue, amplified
music concerts, were more properly characterized as entertainment, a category not yet
included in the definition of agriculture. Id. at 429-430.

        The Wilmoths ask this court to categorize the offending events as recreational
within the meaning of the statute, thereby permitting the use of the property as a wedding
venue without the limiting provision now applicable to entertainment activities. The
Wilmoths argue that weddings are an active recreational activity within the definition of
agriculture when held on land used for the commercial production of farm products and
nursery stock. See Shore, 411 S.W.3d at 428 (suggesting that active, rather than passive
activities are more properly characterized as recreational). We agree that weddings have
an active component in that the attendees witness the covenant formed between the
fiancé/fiancée and then, in most cases, partake in a celebration of the union in which
eating, drinking, and dancing are most commonly offered by the hosts. However, we
disagree that such active recreational activities qualify as a “normal agricultural activity,”
exempting the property from applicable zoning regulations pursuant to Section 5-1-118.
Normal is defined as “conforming to a type, standard, or regular pattern[,] characterized
by that which is considered usual, typical, or routine.” Merriam-Webster Online
Dictionary (2021) (www.merriamwebster.com (derived from Merriam-Webster’s
Collegiate Dictionary 11th ed.)). Such normal agricultural activities have previously
been limited to, inter alia, pumpkin patches, corn mazes, and hay rides, and have not
included 300-person wedding celebrations and other similar amplified events. See
generally Shore, 411 S.W.3d at 429 (providing that all activities held on a farm do not
qualify as agricultural). We affirm the trial court on this issue.

                                            -7-
        In response to the Supreme Court’s decision in Shore, the legislature amended the
definition of agriculture to include the following provision:

       Entertainment activities conducted in conjunction with, but secondary to,
       commercial production of farm products and nursery stock, when such
       activities occur on land used for the commercial production of farm
       products and nursery stock.

Tenn. Code Ann. § 43-1-113(b)(1)(D) (emphasis added). The trial court found that as
long as the present amount of effort expended by the Wilmoths continues to be dedicated
to the production of farm products and nursery stock, they and Cedar Pond Farms fall
within the entertainment definition of agriculture.

        The entertainment at issue, farm weddings, is necessarily conducted in conjunction
with the production and operation of the farm. Mr. Wilmoth testified that the event
venue is successful due to the aesthetic appearance of the farm and the farming operation
itself, noting that the venue provides multiple photographic opportunities of general life
on the farm. The record reflects that in 2019, the farming income amounted to
approximately $6,250, while the farm rental income amounted to approximately $47,247,
including $28,375 in rental income for weddings and other events on the property. Mr.
Wilmoth testified in-depth concerning his time spent operating the farm in comparison to
the minimal time he spent facilitating his event venue business, which housed five
weddings in 2019. We, like the trial court, believe that the present use of the property is
in keeping with the legislature’s obvious intent to allow the necessary supplementation of
farming income with income from related activities as long as such activities are
secondary to the commercial production of farm products and nursery stock.
Accordingly, we affirm the trial court’s dismissal of the complaint for injunctive relief
based upon our interpretation of [Section] 43-1-113(b)(1)(D) and related statutes.

                                 V.     CONCLUSION

      We affirm the judgment of the trial court. The case is remanded for such further
proceedings as may be necessary. Costs of the appeal are taxed to appellant, Jefferson
County, Tennessee.


                                                 _________________________________
                                                 JOHN W. MCCLARTY, JUDGE




                                           -8-